422 F.2d 1331
UNITED STATES of America, Appellee,v.Winford Coleman STARKEY, Appellant.
No. 13806.
United States Court of Appeals, Fourth Circuit.
Argued March 4, 1970.
Decided April 9, 1970.

Appeal from the United States District Court for the Northern District of West Virginia, at Elkins; Robert E. Maxwell, Judge.
Jack R. Nuzum, Elkins, W. Va. (Courtappointed counsel), for appellant.
Paul C. Camilletti, U. S. Atty., for appellee.
Before HAYNSWORTH, Chief Judge, and BOREMAN and WINTER, Circuit Judges.
PER CURIAM:


1
Upon consideration of the contentions on appeal, we find no reversible error.


2
Affirmed.